DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendments dated 9/27/22 are hereby entered.
 

 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/422,950, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, Figures 2A, 2B, and 10 do not appear in the ‘950 application, however, they are relied upon to support limitations claimed in the instant Application in regard to generating alerts based on the patient’s proximity to the medication dispensing device.  Therefore, the effective filing date of the instant Application is 5/26/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 16 all recite the limitation “track…data associated with…proximity" and it is unclear if this is the same as or different from the “proximity of a patient to a medication dispensing device” claimed prior in each of these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20140278510 A1 by McLean et al (“McLean”), in view of PGPUB US 20180064609 A1 by Hines (“Hines”), further in view of PGPUB US 20150234996 A1 by Wartena et al (“Wartena”), further in view of PGPUB US 20210244619 A1 by Guarascio et al (“Guarascio”), further in view of PGPUB US 20170053552 A1 by Zhong et al (“Zhong”), further in view of WO 2020033429 A1 by Garg, et al (“Garg”).
In regard to Claims 1, 9-10 and 16, McLean teaches a medication dispensing system for facilitating dispensing of medication, the system comprising:
a medication dispensing device […] the medication dispensing device…patient; and;
(see, e.g., F1, 100);
one or more processors executing computer program instructions that, when executed, cause the one or more processors to:
(see, e.g., Figure 1, selections 106 and 130);
	

establish communication with a patient device associated with the patient;
(see, e.g., F1, 120 (“patient device”); see also, e.g., p59 (“establish communication”);
determine a proximity of the patient to a medication dispensing device […];
(see, e.g., paragraph 59, “”the user device 120 may be required to be within a certain proximity of the pill dispensing device 100 in order for the pill dispensing device 100 to dispense medication…”);
determine a medication status associated with the patient, the medication status being related to the medication that is dispensed by the medication dispensing device;
(see, e.g., paragraph 66, “that is accessible by the patient at the given time and/or date based at least in part on more instructions provided by the authorized personnel”);
generate an alert including a dispensing triggering element […] the medication status such that:
(i)    the alert includes a first alarm type generated via the medication dispensing device in response to […] the medication status satisfying a first timing threshold;
(see, e.g., paragraph 54, “yellow light to indicate an approaching dispensing interval”);
(ii)    the alert includes a second alarm type, generated via the patient device, in response to […] the medication status satisfying a second timing threshold different from the first timing threshold […] wherein the second alarm is different from the first alarm type, and further wherein the second alarm type comprises a determination that the patient has not yet activated the dispensing triggering element;
(see, e.g., paragraph 54, “green light indicating that a pill…can be dispensed as needed”;  in other words, the green light (which follows the yellow light) (“satisfying a second timing threshold different from the first timing threshold […] wherein the second alarm is different from the first alarm type”) indicates that the dispensing interval has arrived but the user has not requested the pill to be dispensed (“the second alarm type comprises a determination that the patient has not yet activated the dispensing triggering element”; see also, e.g., p59, “alerts may be transmitted to the user device 120 to mind the patient to take a pill” (“generated via the patient device”));
	[…]
instruct […] the medication dispensing device to dispense a predetermined dose of medication from a storage area of the medication dispensing device;
(see, e.g., paragraph 64;  see F1, s114 n regard to “storage area”);
monitor, via one or more sensors of the medication dispensing device, the medication dispensing device for occurrence of the dispensing of the predetermined dose […]; and
(see, e.g., paragraphs 91-92, “[t]he sensors in the validation port 820 may be configured to sense the presence of one or pills in the validation port.”);
[…];
Furthermore, while McLean may not specifically teach generating alerts based on proximity, it teaches using proximity of the user’s mobile device as a trigger to provide the medication (see, e.g., paragraph 59), as well as it teaches generating alerts (see, e.g., paragraph 54), as well as it teaches the pill dispensing device being in communication with the user’s mobile device (see, e.g., paragraph 59);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined these teaching of McLean and only provided alerts to the user when his/her mobile device was in proximity to the pill dispensing device, to thereby provide useful information to the user that he/she could act on because of his/her proximity to the device.

Furthermore, while McLean may not specifically teach all of the remaining claimed limitations, however, in an analogous reference Hines teaches
monitor, via one or more sensors of the medication dispensing device, the medication dispensing device for occurrence of the […] removal of the dispensed predetermined dose of the medication dispensing device; 
(see, e.g., paragraph 38);
update, based on the monitoring indicating occurrence of the removal of the predetermined dose, the medication status associated with the patient;
(see, e.g., paragraphs 43 and 51);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added these features taught by Hines to the medication dispensing system otherwise taught by McLean, in order to keep better record of whether or not the patient had taken his/her medication.

Furthermore, while McClean teaches providing a first alert based on an impending medication event (see paragraph 54, “yellow light”) as well teaches providing a second alert after the first alert based on a medication being available to be dispensed (see paragraph 54, “green light”), it may not teach that the first alert has a first preset time period and the second alert has a second preset time period after the first preset time period, however, in an analogous reference Wartena teaches employing these two time periods (see, e.g., paragraphs 82 and 84), as well as Wartena teaches providing a first alert and then at a later time if an action was not taken providing a second alert (see, e.g., Figure 8);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added these features taught by Wartena to the medication dispensing system otherwise taught by McLean, and provided the yellow alert at a first preset time period before the medication event was soon to be due and then the later green alert at a second predetermined time period after the yellow alert to remind the user that the medication was now available if the user had not yet activated the dispensing triggering element, so as to insure better compliance with the medication regimen.

Furthermore, while McClean teaches employing a user interface to receive inputs from a user to request pills (see, e.g., p54) it may not specifically teach that this request for pills is what triggers the dispensing of those pill, in other words, McClean may not specifically teach the claimed limitations of
detect patient activation of the dispensing triggering element of the alert; [and]
instruct, based on the detection, the medication dispensing device to dispense a predetermined dose of medication from a storage area of the medication dispensing device;
	However, in an analogous reference Guarascio teaches these features (see, e.g., p18 and 36; and F6, s606 and 608);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added these features taught by Guarascio to the medication dispensing system otherwise taught by McLean, and to have detected the user input of a request for pills as taught by McClean as the triggering event to then dispense pills, so as to provide an easy way for the user to indicate his/her desire for the device to dispense medication while it is potentially available to him/her during the medication dispensing interval.

Furthermore, Zhong teaches a medication dispensing system for facilitating dispensing of medication, the system comprising:
obtain physiological data related to the patient, the physiological data including age, gender, and type and dose of medication being dispensed by [a] medication dispensing device;
determine a plurality of users related to the patient based on the obtained physiological data;
	(see, e.g., paragraph 204);
obtain, based on the plurality of users, combined response data indicating actual responses of the plurality of users to presentation of generated alerts […];
	(see. e.g., paragraph 205, in regard to outcome data (“actual responses…”);
	[decide which message to deliver to the user]
	(see, e.g., Figure 8, selection 510);
	track, via one or more sensors…sleep monitoring patterns;
	(see, e.g., p79);
	determine at time of one or more alerts…patient; and
	(see, e.g., p174-175);
	obtain, contextual information…includes an effect of the environment on the routine of the patient
	(see, e.g., p174-175 and 181-182);
	determine a timing…patient;
	(see, e.g., p174-175);	
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality of Zhong to the system otherwise taught by McLean, in order to better send alert and coaching messages to the user to insure compliance with the medication regimen.

Furthermore, while McLean teaches the pill dispensing device and the user device having to be in a certain proximity to one another in order for the pill dispensing device to dispense medication (see, e.g., p59), it may not specifically teach employing sensors to determine proximity between the two devices.  However, in an analogous reference Garg teaches this feature (see, e.g., p12);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Garg to the system otherwise taught by McLean and employed Bluetooth sensors in order to have the pill dispensing device and user device sense they were in proximity to one another, in order to enhance security and safety.

In regard to Claim 2, McLean teaches these features. See, e.g., paragraph 92.
In regard to Claim 3, Hines teaches these features.  See, e.g., paragraph 38.
In regard to Claims 7, 11, and 15, McLean teaches this feature.  See paragraph 54, “verbal commands”.

Response to Arguments
Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 112(b):

    PNG
    media_image1.png
    288
    750
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant does not precisely define “proximity” in its specification and there is no reason for its BRI to necessarily be confined to the description of “proximity” cited by Applicant from its specification.  Furthermore, and as admitted by Applicant, it is unclear whether Applicant’s limitation in regard to “proximity” refers to the prior claimed “proximity of the patient to the medication dispensing device” or proximity to some other location which, therefore, renders the scope of the claim indefinite.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715